Voting time
The next item is Voting Time.
(For results and other details of the vote: see Minutes)
rapporteur. - (SV) Madam President, we are now running late. We have a lot of reports to debate, and the report that I am responsible for is last on the voting list. As it is possible that a lot of Members will leave the House, I would like us to postpone the vote on the Andersson report until tomorrow. I also wish to hear whether the other political groups support it.
(Applause)
That seems reasonable to me.
Are there any objections?
That is the decision, then.
(The vote on the Andersson report is postponed until 22 October 2008)